Citation Nr: 0935477	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include as secondary to a service connected left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1964 to February 1967, and from August 1973 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to service connection for a right ankle 
disability.

The Veteran testified before the undersigned Veterans Law 
Judge at a June 2009 personal hearing held at the RO.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

A right ankle disorder was not first manifested in service or 
within the first post-service year; the preponderance of the 
evidence is against a finding that any currently diagnosed 
right ankle disorder is related to service or a service 
connected disability.


CONCLUSION OF LAW

Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally adequate notice was provided to the Veteran in 
July 2006 correspondence, prior to the initial adjudication 
of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  This letter informed the Veteran of the elements 
of a claim for secondary service connection, described the 
evidence and information needed to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter 
also included information on VA policies and practices in 
assigning effective dates and disability evaluations.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
notes that the Veteran was not specifically informed of the 
elements of a claim for service connection on a direct basis, 
but he has amply demonstrated his understanding of the 
differences between such a claim and his current contentions.  
He has in fact repeatedly asserted that direct service 
connection is not warranted in his case, and has 
distinguished the two ankle disabilities from each other 
based on causation.  The Board finds that the Veteran has 
been provided adequate notice, or has demonstrated actual 
knowledge, of the applicable laws and regulations, to afford 
him a meaningful opportunity to participate in the 
adjudication of the claim.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained VA outpatient and inpatient treatment records 
from October 1998 to November 2008, as well as service 
treatment records.  The Veteran has been afforded several VA 
examinations, and he offered testimony at a hearing before 
the undersigned in June 2009, at the RO.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Osteoarthritis is one such listed presumptive 
condition; the presumptive period is one year following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of service treatment records reveals that the 
Veteran fractured his right posterior malleolus in August 
1981 when a moped fell on him.  He was treated conservatively 
with cast management and then a wrap and splint.  He was 
released to light duty, with weight bearing as tolerated with 
crutches, in October 1981.  Records do not indicate any 
further problems with the right ankle once this injury 
healed.  The Veteran was treated at various times during 
service for complaints related to bilateral flat feet; he 
underwent several surgeries of the left foot and ankle over 
the course of service, but not the right.  A separation 
examination was not conducted, as the Veteran declined 
examination in connection with his December 1983 discharge 
for the good of the service, following a period of being 
Absent Without Leave (AWOL).

Following service, VA treatment records reveal that the 
Veteran did have a valgus deformity of both ankles in August 
1993.  He could toe walk, heel walk, and squat without 
difficulty.  Range of motion was normal except neither ankle 
could be everted.  In January 1999, the Veteran  complained 
of bilateral ankle swelling and pain, but received no 
specific treatment for the joints.

In June 2004, the Veteran filed a claim of service connection 
for his left ankle disability, stating that he had left ankle 
problems ever since his in-service surgeries.  He did not at 
that time mention right ankle problems.  At an August 2004 VA 
joints examination of his left ankle, the doctor observed 
that the right ankle "appears to be in the exact same 
condition" as the left, though the Veteran stated that the 
right ankle was generally stronger.  Shoe wear was present on 
bilaterally, and the overall posture of the left and right 
ankles was "identical." The doctor noted that the 
congenital bilateral pes planovalgus can in and of itself 
lead to arthritis, but in this Veteran's case it was likely 
that the in-service left ankle injury has aggravated the left 
ankle arthritis, as that ankle was worse than the untreated 
right ankle.  He offered no opinion on the etiology of the 
right ankle impairments.

In June 2006, the Veteran stated that his right ankle had 
begun to give him problems because he was favoring his left 
ankle more.

VA treatment records dated in July 2006 reveal complaints of 
pain in both ankles.  Pain had been worsening over time, and 
was worse after a long period of inactivity following heart 
transplant surgery.  Severe bilateral pes planus was noted, 
as was "severe antalgia."  The veteran used a cane and 
heavily favored his left side, with his weight shifted to the 
right.  X-rays showed mild osteoarthritis of the right foot.  
The VA doctor recommended new shoes and inserts, and use of a 
walker instead of a cane.  At August 2006 physical therapy 
appointments, the Veteran reported improvement with use of 
the walker.  He stated that his left ankle hurt more when he 
put weight on it.

A VA joints examination was conducted in August 2006.  The 
Veteran's history of congenital bilateral pes planus was 
noted, as was his in-service left ankle surgery.  The Veteran 
reported that his ankle pain was worse with weight bearing.  
He used a walker for ambulation, but in the past had used a 
cane.  The Veteran felt he had been shifting his weight to 
the right foot and ankle since 1999; he reported having right 
ankle problems beginning then.  The examiner noted a "stiff 
footed gait" due to the left ankle fusion.  "His stance 
phase on the left ankle is less than on the right ankle." He 
did not "come down hard" on the right foot as he had 
alleged.  Both his shoes showed excessive wear.  X-rays 
showed widening of the right talonavicular joint, as well as 
degenerative changes of the right mid foot.  No degenerative 
joint disease of the ankle was reported.  The examiner opined 
that the right ankle disability was due to congenital pes 
planus and was not caused or aggravated by the left ankle 
disability.  The examiner supplemented her opinion in 
September 2006, finding that the current right ankle problems 
were unrelated to the in-service fracture of the posterior 
malleolus on that side.  That injury had healed without 
residuals, and the fracture did not affect the talonavicular 
joint which was now impaired.

June 2007 VA treatment reports reveal treatment for 
complaints of right ankle pain.  The Veteran reported that he 
was not wearing his ankle braces because he did not feel they 
were helping.  The provider noted the history of in-service 
right posterior malleolus fracture.  Complete collapse of the 
bilateral arches was noted, as was degenerative joint disease 
of the feet.  The Veteran was advised to continue using a 
walker.  Records reflect that the Veteran was repeatedly 
hospitalized from the end of 2006 through April 2008 for a 
variety of ailments, related to his heart and respiratory 
conditions.  During these periods, the Veteran was generally 
not mobile, and records subsequently reflect few complaints 
of ankle or foot pain.  Providers did note the Veteran to be 
a fall risk, in part due to his left ankle fusion.  

A VA joints examination was conducted in May 2008.  The 
Veteran reported no history of injury to the right ankle, 
though he stated he fractured the right ankle as a child.  
The examiner reviewed the claims file, and noted the right 
posterior malleolus fracture in service, which "healed 
uneventfully."  Congenital pes planovalgus bilaterally was 
noted.  The Veteran denied use of ankle braces, but he did 
use a walker to ambulate.  His gait was wide based.  He was 
described as "quite unsteady" without his wheeled walker.  
The Veteran did not appear to favor one leg over the other.  
Complete arch collapse was observed bilaterally, and x-rays 
of the right foot and ankle showed no residuals of the 
posterior malleolus fracture.  The collapsed mid foot had 
resulted in widening of the talonavicular joint.  The 
examiner opined that the right ankle and foot disability were 
less likely than not directly caused by or permanently 
aggravated beyond their normal progression by the left ankle 
disability.  His opinions were based upon "the orthopedic 
literature."  He also stated that the current right ankle 
disability was due to congenital pes planovalgus, which was 
not related to service or a service connected disease.  

VA treatment records from May 2008 to November 2008 show 
additional complaints of continued bilateral ankle pain, 
during a hospital admission.  In August 2008, the Veteran 
reported that he had right foot and ankle pain for at least 
2.5 years.  His left foot and ankle problems dated back to 
his time in service.  Over the past few days, he had noted 
increased right ankle and foot pain and swelling.  Gout or 
Charcot joint was possible, as were infection arthritis and 
osteomyelitis.  Doctors also stated that a stress fracture 
was possible "with his favoring his right foot heavily."  
X-rays, however, did not show any fracture, and at a 
rheumatology consultation, doctors determined that the right 
foot and ankle problems were neuropathic in nature.

The Board finds that the evidence of record does not support 
a grant of service connection under any theory of 
entitlement.  Although the veteran did sustain a right ankle 
fracture in service, both service treatment records and 
current medical evidence indicate that the fracture of the 
posterior malleolus healed without residuals.  No surgery was 
required, and only limited immobilization in service was 
needed.  Current x-rays show no deformity or degeneration at 
the site of the fracture, and several VA examiners have 
stated that current right ankle problems are unrelated to the 
in-service injury.  Direct service connection must be denied.

Service connection must also be denied for aggravation of the 
Veteran's pre-existing congenital pes planovalgus condition.  
Service records reflect no worsening of the pre-existing 
condition over the course of service.  While the left foot 
was clearly aggravated, to the point of requiring surgery, 
the right remained asymptomatic.  In the absence of a showing 
of actual worsening, the presumption of aggravation is not 
triggered.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Further, 
the record reflects no complaints of right ankle or foot 
symptoms for many years after service; the first noted 
complaint was in January 1999, sixteen years after 
separation.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (aggravation may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).

Service connection based on presumption for a chronic 
disease, such as osteoarthritis, is not available here.  
First, there is no diagnosis of degenerative changes of the 
ankle joint, and in the absence of a listed chronic disease, 
the presumption cannot be applied.  38 C.F.R. § 3.309(a).  
Second, even if the diagnosed degenerative joint disease of 
the mid foot is considered a part of the claimed right ankle 
disability, there is no evidence of record showing such 
disease within the one year post service presumptive period.  
The earliest definitive diagnosis of right foot arthritis was 
in June 2006, two decades after service.  38 C.F.R. 
§ 3.307(a)(3).  Finally, the Board notes that both VA 
examiners have opined that any current right ankle and foot 
disability was related to the congenital flat foot disorder, 
thereby rebutting the presumption had it been applicable.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Turning to the Veteran's specific allegation, that his 
current right ankle disorder was caused pr aggravated by his 
service connected left ankle and foot disability, the Board 
must find, in light of the weight of the evidence against his 
claim, that secondary service connection is not warranted.  
The Veteran has been adamant that his uneven gait and the 
favoring of his left ankle have caused or increased his right 
ankle condition.  Prior to his use of a walker, VA doctors 
did in fact note that the Veteran was limping and unevenly 
distributing his weight when walking.  After he began to use 
the walker, however, doctors noted that although is gait was 
wide and stiff, it was even.  No doctor has opined that the 
right ankle disability is related to the left ankle and foot 
disability, directly or by aggravation.  Two VA examiners and 
a consulting VA rheumatologist have considered the question, 
and have offered opinions against the Veteran's claim.

The Board notes that the Veteran is a layperson, and as such 
is not generally competent to opine on issues requiring 
specialized medical knowledge or training, such as diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran is competent to report a contemporaneous 
diagnosis, as he does in stating that a treating VA 
podiatrist had told him there was a relationship between the 
left and right ankles.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  The Board notes that treatment 
records from the podiatrist do not corroborate the Veteran's 
report, and that the Veteran did state that he did not 
believe Dr. D had made an entry of his comments in the 
record.  Even assuming that Dr. D did offer such a statement, 
the Board finds that opinion outweighed by the three other 
medical opinions of record.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right ankle disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


